NUMBER 13-14-00644-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

LAREDO NATIONAL BANK D/B/A
BBVA COMPASS BANK,                                                          Appellant,

                                           v.

MYRNA ELIZABETH DE LUNA
MORALES,                                                                      Appellee.


                   On appeal from the 107th District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION
              Before Justices Rodriguez, Garza and Longoria
                Memorandum Opinion by Justice Longoria

      Appellant Laredo National Bank d/b/a BBVA Compass Bank (the Bank) appeals

the district court’s order granting appellee Myrna Elizabeth de Luna Morales a temporary

injunction enjoining the forcible detainer suit the Bank was pursuing against Morales in a
justice court. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West, Westlaw through

Ch. 46, 2015 R.S.) (allowing interlocutory appeals following the overruling of a motion to

dissolve a temporary injunction). By three issues, the Bank argues that the temporary

injunction order should be dissolved. We reverse and remand for proceedings consistent

with this opinion.

                                         I. BACKGROUND

       On January 24, 2006, Morales signed a thirty-year loan agreement (the Loan). In

it, she agreed to repay the $291,200 loan from the Bank in monthly installments of

$1,937.37 beginning in March 2006. Morales used the Loan to purchase a home. On

the same day, Morales executed a deed of trust. In it, she agreed to repay the Loan to

the Bank and conveyed the home to a trustee as security for the Bank’s repayment. If

Morales failed to make payments, the deed of trust required the Bank to give Morales

prior notice before accelerating payments. The deed of trust also stated that if Morales

ever failed to cure her default, the Bank was entitled to demand payment in full of all the

money loaned and to invoke the power of sale. The deed of trust provided that if the

power of sale was invoked, Morales authorized the trustee to sell the home to the highest

bidder, which could include the Bank itself. Sale of the home would require Morales to

surrender possession of the home to the purchaser or become a tenant at sufferance.

       On January 8, 2014, the Bank sent Morales a notice indicating that: (1) Morales

was in default on her loan by failing to make payments for six consecutive months; (2)

Morales must cure the default by paying the $19,919.83 in outstanding payments; and (3)

failure to cure the default by February 7, 2014 would result in the remaining balance on

the Loan becoming immediately due and payable. On February 10, 2014, the Bank sent



                                            2
Morales a Notice of Acceleration and Notice of Sale, notifying Morales that the foreclosure

sale would take place on March 4, 2014. On February 26, 2014, Morales contacted the

Bank, indicating that she was confident that she could obtain the funds to cure the default

within thirty days, hopefully by selling the home to a potential buyer or in some other way.

The Bank agreed to postpone the foreclosure sale until April 1, 2014. However, on March

20, 2014, Morales contacted the Bank, stating that the alleged purchaser of the home

had gotten “cold feet.” Since she had not sold the home, Morales requested a second

postponement of the foreclosure sale, which the Bank denied.

       On April 1, 2014, the Bank purchased the home at the foreclosure sale for

$308,000. However, Morales never gave up possession of the home. The Bank brought

a forcible detainer action in justice court to evict Morales. See TEX. PROP. CODE ANN.

§ 24.002 (West, Westlaw through Ch. 46, 2015 R.S.). Morales responded by filing suit

against the Bank in district court for breach of contract, breach of trustee’s duties,

negligence, wrongful disclosure, trespass to try title, and violations of Chapter 17 of the

Texas Business and Commerce Code (also known as the Deceptive Trade Practices Act).

On June 26, Morales obtained a temporary injunction in district court, enjoining the Bank

from proceeding in its forcible detainer suit in the justice court. The Bank subsequently

filed an order to dissolve the temporary injunction, which the district court denied. This

appeal followed.

                         II. STANDARD OF REVIEW AND APPLICABLE LAW

       We generally review the granting of a temporary injunction for abuse of discretion.

Butnaru v. Ford Motor Co., 84 S.W.3d 198, 211 (Tex. 2002). A trial court abuses its

discretion when it acts unreasonably or in an arbitrary manner, without reference to



                                             3
guiding rules or principles. Beaumont Bank v. Buller, 806 S.W.2d 223, 226 (Tex. 1991).

However, we apply a de novo standard of review when the issue turns on pure questions

of law, such as the effect of a tenant-at-sufferance clause in the deed of trust, and whether

appellees had an adequate remedy at law. Pinnacle Premier Props., Inc. v. Breton, 447
S.W.3d 558, 562 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

       A temporary injunction is an “extraordinary remedy.” Butnaru, 84 S.W.3d at 204.

To obtain a temporary injunction, the applicant must prove: (1) the existence of a cause

of action against the defendant; (2) a probable right to the relief sought; and (3) that a

probable, imminent, and irreparable injury would occur to the applicant in the interim if the

injunction were not granted. Id. When a court does issue a temporary injunction order,

it must satisfy certain specificity requirements. See TEX. R. CIV. P. 683. Rule 683 of the

Texas Rules of Civil Procedure requires that temporary injunction orders must (1) contain

a specific date setting the cause for trial and (2) set forth the reasons justifying the

issuance of the temporary injunction in specific terms. Id.; see State v. Cook United, Inc.,

464 S.W.2d 105, 106 (Tex. 1971) (holding that it is necessary to give the reasons “why

injury will be suffered” if the temporary injunction were not ordered); see also City of

Corpus Christi v. Friends of Coliseum, 311 S.W.3d 706, 708 (Tex. App.—Corpus Christi

2010, no pet.) (same). These provisions are mandatory and must be strictly followed.

See Qwest Commc’ns Corp. v. AT & T Corp., 24 S.W.3d 334, 337 (Tex. 2000). If they

are not strictly complied with, the temporary injunction order is subject to being declared

void and dissolved. See TEX. R. CIV. P. 683; Interfirst Bank San Felipe v. Paz Constr.

Co., 715 S.W.2d 640, 641 (Tex. 1986); see also Corpus Christi Caller-Times v. Mancias,

794 S.W.2d 852, 854 (Tex. App.—Corpus Christi 1990, no writ).



                                             4
       Justice courts have original jurisdiction over forcible entry and detainer

proceedings. TEX. GOV'T CODE ANN. § 27.031(a)(2) (West, Westlaw through Ch. 46, 2015

R.S.); TEX. PROP. CODE ANN. § 24.004 (West, Westlaw through Ch. 46, 2015 R.S.); Dass,

Inc. v. Smith, 206 S.W.3d 197, 200 (Tex. App.—Dallas 2006, no pet.). Forcible detainer

proceedings are a “summary, speedy, and inexpensive remedy” to determine who is

entitled to immediate possession of the premises without having to resolve a title dispute.

McGlothlin v. Kliebert, 672 S.W.2d 231, 232 (Tex. 1984) (quoting Scott v. Hewitt, 90
S.W.2d 816, 818 (1936)). Relying on Scott, appellate courts have held that forcible

detainer actions in justice courts may be tried concurrently with title disputes in district

court. See Scott, 90 S.W.2d at 818; Kassim v. Carlisle Interests, Inc., 308 S.W.3d 537,

541 (Tex. App.—Dallas 2010, no pet.); Breceda v. Whi, 224 S.W.3d 237, 240 (Tex. App.—

El Paso 2005, no pet.); Dormady v. Dinero Land & Cattle Co., L.C., 61 S.W.3d 555, 558

(Tex. App.—San Antonio 2001, pet. dism'd w.o.j.).

       Therefore, district courts ordinarily should not enjoin justice courts in their

proceedings over forcible detainer cases. McGlothlin, 672 S.W.2d at 232. “For the district

court to enjoin the exercise of the justice court's exclusive jurisdiction in a forcible entry

and detainer case, there must be a showing that the justice court is without jurisdiction to

proceed in the cause.” Id. In other words, if the justice court proceeding’s judgment is

“only to determine immediate possession,” then the justice court has jurisdiction, and the

district court has no authority to enjoin the justice court. Gardner v. Stewart, 223 S.W.3d
436, 438 (Tex. App.—Amarillo 2006, pet. denied); see Home Sav. Ass'n v. Ramirez, 600
S.W.2d 911, 913–14 (Tex. Civ. App.—Corpus Christi 1980, writ ref’d n.r.e). But when the

right to immediate possession necessarily requires resolution of a title dispute, then the



                                              5
justice court has no jurisdiction and can be properly enjoined. See Yarto v. Gilliland, 287
S.W.3d 83, 89 (Tex. App.—Corpus Christi 2009, no pet.) (citing Ward v. Malone, 115
S.W.3d 267, 270 (Tex. App.—Corpus Christi 2003, pet. denied)).

                                           III. DISCUSSION

       In three issues, the Bank argues that: (1) it was an abuse of discretion for the

district court to impose a temporary injunction because the justice court has exclusive

jurisdiction over forcible detainer cases, and as such, the district court had no authority to

grant a temporary injunction; (2) even if the district court did have authority to issue a

temporary injunction order, the trial court abused its discretion in doing so because

Morales did not prove the three essential elements required to receive a temporary

injunction order; and (3) even if the requirements were met to receive a temporary

injunction order, it should be declared void because it does not mention what irreparable

harm Morales would suffer if the order is not granted. See TEX. R. CIV. P. 683. We agree

with the Bank on all three issues and conclude that the district court erred in granting a

temporary injunction.

       As to the Bank’s first issue, the justice court cannot be enjoined by the district court

in a forcible detainer action unless Morales can show that jurisdiction is improper in the

justice court. See McGlothlin, 672 S.W.2d at 232. We have reviewed the record and

conclude that an issue of title that is intertwined with immediate possession was not raised

in the justice court. See Pinnacle, 447 S.W.3d at 564; Yarto, 287 S.W.3d at 89. The case

in justice court was simply a dispute between a tenant at sufferance and the owner of the

property; the justice court, without having to resolve title, was asked to consider the effect

of the tenant-at-sufferance clause on which party had the immediate right to possession.



                                              6
The right to immediate possession in this case was the only issue and it did not require

resolution of a title dispute. See Pinnacle, 447 S.W.3d at 562 (“When the party to be

evicted is subject to a tenant-at-sufferance clause and the party seeking possession

purchased the property at a foreclosure sale and gave proper notice requiring the

occupants to vacate the premises, defects in the foreclosure process are not relevant to

possession.”); Yarto, 287 S.W.3d at 89 (observing that the “sole issue” in a forcible

detainer suit is who has immediate right to possession); see also TEX. GOV'T CODE ANN.

§ 27.031(a)(2); TEX. PROP. CODE ANN. § 24.004; Smith, 206 S.W.3d at 200. Thus, this

case is within the exclusive jurisdiction of the justice court and the district court could not

enjoin it. See Gardner, 223 S.W.3d at 438; Ramirez, 600 S.W.2d at, 913–14. We sustain

the Bank’s first issue.

       Furthermore, as to the Bank’s second issue, Morales has not shown that she lacks

an adequate remedy at law. To the contrary, the Legislature has provided those in

Morales’s position with an adequate remedy at law: defend herself in the district court

suit. See Scott, 90 S.W.2d at 818; Pinnacle, 447 S.W.3d at 566 (“We conclude as a

matter of law that the trial court erred in granting the temporary injunction . . . . appellees

have an adequate remedy at law through their wrongful foreclosure claim.”). Therefore,

the district court had no authority to enjoin the proceedings of the justice court. We

sustain the Bank’s second issue.

       Moreover, even if the district court had authority to enjoin the justice court, and

assuming that Morales met the requirements to receive a temporary injunction order, we

would still conclude that the injunction order is void because it fails to meet the specificity

requirements of rule 683 of the Texas Rules of Civil Procedure. See TEX. R. CIV. P. 683.



                                              7
The injunction issued does not specifically state the reason the injunction was ordered.

The injunction reads:     “The Court, having examined the pleadings, having heard

evidence, arguments and reviewed the exhibits admitted in evidence finds that Plaintiff is

entitled to a temporary injunction order.” The court’s injunction order sets forth no reasons

at all why the injunction order was issued or what injury Morales would suffer if the

injunction were not ordered. See Cook United, 464 S.W.2d at 106. The temporary

injunction order in this case fails on both of the mandatory elements. See id.; TEX. R. CIV.

P. 683. We sustain the Bank’s third issue.

                                         IV. CONCLUSION

       We reverse the trial court’s temporary injunction order, and remand the case for

further proceedings.



                                                  NORA L. LONGORIA,
                                                  Justice


Delivered and filed the
20th day of August, 2015.




                                             8